Citation Nr: 0824355	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the benefit sought on 
appeal.  

In October 2007, the Board remanded the issue on appeal for 
further development to include obtaining VA treatment records 
and a VA examination.  Further, the issue of whether new and 
material evidence had been submitted sufficient to reopen a 
claim of entitlement to service connection for a psychiatric 
condition, claimed as secondary to head trauma, was remanded 
for the issuance of a statement of the case (SOC).  The 
aforementioned development having been completed, the Board 
will continue with consideration of this appeal.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Regarding the claim for a psychiatric condition, the Board 
notes that following the issuance of the February 2008 SOC, 
the veteran did not perfect his appeal.  As such, the issue 
of whether new and material evidence had been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric condition is not before the 
Board for consideration.  38 C.F.R. §§ 20.202 and 20.302(b).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in  January 2006.  Although this letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated and several additional SSOCs were provided to 
the veteran after January 2006.  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  In a March 
2006 letter, the veteran was provided with notice that 
addresses the relevant rating criteria and effective date 
provisions.  Any defect in the timing of the notice was 
harmless error as TDIU is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified relevant VA medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  In February 2007, VA was informed 
that the veteran's SSA records had been destroyed.  In a 
March 2007 letter, the veteran was informed of this and asked 
to submit any SSA records in his possession but none have 
been submitted.  The veteran underwent a VA examination in 
November 2007.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.




LAW AND ANALYSIS

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  Consideration may be given to the veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

The veteran is service-connected for status post lacerations 
of the scalp as a residual of a head injury with a front 
benign lesion and noted left frontal bone evaluated as 10 
percent disabling and hemorrhoids evaluated as noncompensable 
(0 percent).  A June 2006 RO decision indicated that his 
combined evaluation for compensation is 10 percent.  As such, 
his overall combined rating (10 percent) does not satisfy the 
schedular requirements for consideration of a TDIU pursuant 
to 38 C.F.R. §§ 3.340, 4.16(a).

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extra-schedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Board may consider whether remand 
to the RO for referral to those officials is warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that Board 
is precluded from assigning an extra-schedular rating in the 
first instance, but the Board is not precluded from 
considering whether referral to the VA officials is 
warranted); see also VAOGCPREC 6-96 (Aug. 16, 1996).

The veteran has contended most recently during his July 2007 
hearing that he is unemployable due to what he perceives are 
complications following a jeep accident in-service.  These 
complications include skull fracture, tumor, hearing voices, 
and a brain disorder.  However, in October 2007, the Board 
denied entitlement to service connection for a skull fracture 
or loss and, as addressed in the introduction, the issue of 
whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
psychiatric disability due to a head injury is not before the 
Board.  As such, the Board must determine whether referral 
for extraschedular consideration is warranted based solely on 
his aforementioned service-connected disabilities.  

In this regard, the medical evidence does not show, nor does 
the veteran contend, that he is unable to obtain and/or 
maintain substantially gainful employment due to his two 
service-connected disabilities.  The May 2003 VA examiner 
commented that the veteran had no functional impairment from 
his scars.  The February 2006 QTC examiner indicated that the 
veteran could not work due to headaches and hearing voices, 
neither of which are service-connected.  Most recently, the 
November 2007 VA examiner concluded that it was not likely 
that the veteran's scars have any effect on his ability to 
gain and retain employment.  Further, the evidence does not 
indicate, nor does the veteran contend, that he cannot work 
due to his service-connected hemorrhoids.  Accordingly, the 
Board concludes that referral for extraschedular 
consideration for a TDIU rating is not warranted in this 
case.

In summary, the requirements for consideration of a TDIU on a 
schedular basis are not satisfied and no competent medical 
evidence is of record to the effect that he is unable to 
obtain and/or maintain substantially gainful employment due 
to his service-connected disabilities.  Based on a review of 
the evidence of record, the Board is of the opinion that the 
disability evaluations assigned to the veteran's disorders 
under the VA Schedule for Rating Disabilities accurately 
reflect the veteran's overall impairment to his earning 
capacity due to his service-connected disabilities.  
Therefore, a total rating for compensation based on 
individual unemployability due to a service-connected 
disability is not warranted.


ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


